Morton, C. J.
This is an action of tort for a malicious arrest. To maintain the action, the burden is on the plaintiff to prove that, at the time the defendant procured the arrest, he had no probable cause to believe that the plaintiff intended to leave the State. It is not enough to prove that he did not in fact intend to leave the State. All the evidence in this case is consistent with the theory that the defendant honestly believed, and had good reason to believe, that the plaintiff did intend to leave the State. The plaintiff therefore did not sustain the burden of proof, and prove his case; and the Superior Court rightly directed a verdict for the defendant.

Exceptions overruled.